DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 8/1/2021 is acknowledged.  Claims 1-14 were identified by applicant as reading on the elected invention.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2020/0080576 A1 to Whynall (Whynall).

With regard to claim 1, Whynall discloses an orifice plate (104.3, fig. 2C, paragraph 0019) configured to be positioned in a conduit (the orifice plate of Whynall described in paragraph 0004 is intended to resist fluid flow which would necessarily take place in a conduit), the orifice plate comprising: 
a plurality of holes (114/114, fig. 2C, paragraph 0020) that extend through the orifice plate (The series of holes 114 are described as through orifices in paragraph 0020), the plurality of holes are arranged to form a spiral layout (112, fig. 2C, paragraph 0020), the spiral layout consists of a series of holes configured to regulate a fluid flow passing therethrough (the Whynall device is capable of performing the claimed function since the tortuous path of the liquid through the passages of the plates shown in figs. 2B and 2D and through the spiral layout formed by the series of holes 114 will regulate a fluid passing there through).  

With regard to claim 4, Whynall discloses the orifice plate of claim 1 as set forth above, and further discloses wherein the spiral layout extends from a center of the orifice plate (as shown in fig. 2C. For purposes of this rejection the center of the disc of Whynall is interpreted to encompass a central portion of the disc that includes the first of the through holes 114).  

Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2006/0278289 A1 to Robinson (Robinson).

(62, fig. 15, paragraph 0073) configured to be positioned in a conduit (in fig. 14 the orifice plate is depicted as being positioned at a terminal end of the conduit.  It is clear that the orifice plate of Robinson is capable of being attached in a conduit such as a pipe that would direct the metered fluid exiting the orifice plate to a desired location) and extend across a transverse cross-section thereof (as shown in fig. 14, the plate 62 extends across a transverse cross section of the conduit), the orifice plate comprising: 
a plurality of holes (72/73/74, fig. 15, paragraph 0075) that extend through the orifice plate (shown in fig. 14), the plurality of holes are arranged to form three or more spiral layouts (10 spirals layouts are shown in fig. 15), each spiral layout consists of a series of holes configured to regulate a fluid flow passing therethrough (paragraph 0076).  

With regard to claim 11, Robinson discloses the orifice plate of claim 8 as set forth above, and further discloses wherein a first spiral layout (as shown in fig. 15, the first spiral layout is the spiral formed by the holes labeled 74/73/72) extends from a center of the orifice plate (the center of the plate 62 is interpreted to encompass a central portion of the plate that includes all of the holes 74), a first hole of the first spiral layout extends through the center of the orifice plate (shown fig. 14 and described in paragraph 0076).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2020/0080576 A1 to Whynall (Whynall) in view of United States Patent Application Publication No. 2015/00083262 A1 to Van Buskirk (Van Buskirk).

With regard to claim 5, Whynall discloses the orifice plate of claim 1 as set forth above, but fails to disclose wherein each hole of the plurality of holes has an inlet and an outlet (Whynall discloses holes having an inlet and an outlet as those features are inherent in a hole through a plate), each hole has a contoured conical shape wherein the inlet has a larger diameter than the outlet (not disclosed).  
	Van Buskirk discloses orifice plates used to regulate flow through a conduit (Van Buskirk, abstract, title), an analogous field of endeavor to Whynall.
	Van Buskirk also discloses various inlet and outlet shapes for use in various orifice plate application (paragraph 0012 description of the drawings). Van Buskirk further discloses a contoured conical shape wherein the inlet has a larger diameter than the outlet (452, fig. 4B, paragraph 0053).  Van Buskirk further discloses the benefit of a contoured edge shape providing low K such as when used in conjunction with a flow gauge or other measurement device as taught in paragraph 0055.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the Whynall .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2006/0278289 A1 to Robinson (Robinson) in view of United States Patent Application Publication No. 2015/00083262 A1 to Van Buskirk (Van Buskirk).

With regard to claim 12, Robinson discloses the orifice plate of claim 8 as set forth above, and further discloses wherein each hole of the plurality of holes has an inlet and an outlet (the through holes of Robinson inherently have an inlet on the upstream side of the plate and an outlet on the downstream side of the plate), each hole has a contoured conical shape wherein the inlet has a larger diameter than the outlet (not disclosed).  
	Van Buskirk discloses orifice plates used to regulate flow through a conduit (Van Buskirk, abstract, title), an analogous field of endeavor to Robinson.
	Van Buskirk also discloses various inlet and outlet shapes for use in various orifice plate application (paragraph 0012 of Van Buskirk providing a description of the drawings). Van Buskirk further discloses a contoured conical shape wherein the inlet has a larger diameter than the outlet (452, fig. 4B, paragraph 0053).  Van Buskirk further discloses the benefit of a contoured edge shape providing low K such as when used in conjunction with a flow gauge or other measurement device as taught in paragraph 0055. It would have been obvious to one having ordinary skill in the art at the time of filing to provide the Robinson orifice plate with a Van Buskirk taught contoured conical shaped hole in order to provide for accurate flow rate measurements.

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2020/0080576 A1 to Whynall (Whynall) in view of United States Patent No. 8245727 B2 to Mooney (Mooney).

With regard to claims 2 and 3, Whynall discloses the orifice plate of claim 1 as set forth above, but fails to disclose wherein the spiral layout is a logarithmic spiral (claim 2) and wherein the spiral layout is a logarithmic spiral having a growth factor of substantially 1.618 for each quarter turn (claim 3).  
	Mooney discloses a flow control valve with an orifice plate for conditioning fluid flow (Mooney, abstract, title), an analogous field of endeavor as Whynall.
	Mooney further discloses the use of alternative layouts of the apertures in an orifice plate can be based on “layouts or patterns that are… Fibonacci’s sequence” (Mooney, column 13, line 65 to column 14, line 3).  A layout based on Fibonacci’s sequence will define a logarithmic spiral having a growth factor of 1.618 for each quarter turn.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the Whynall orifice plate with an aperture layout that is a Fibonacci’s sequence as taught by Mooney in order to provide a method of controlling noise generated by a fluid flow being adjusted as taught by Mooney at column 13, lines 54-56.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2006/0278289 A1 to Robinson (Robinson) in view of United States Patent No. 8245727 B2 to Mooney (Mooney).

With regard to claims 9 and 10, Robinson discloses the orifice plate of claim 8, but fails to discloses wherein each spiral layout is a logarithmic spiral (claim 9) or wherein each spiral layout is a logarithmic spiral having a growth factor of substantially 1.618 for each quarter turn (claim 10).
(Mooney, abstract, title), an analogous field of endeavor as Robinson.
	Mooney further discloses the use of alternative layouts of the apertures in an orifice plate can be based on “layouts or patterns that are… Fibonacci’s sequence” (Mooney, column 13, line 65 to column 14, line 3).  A layout based on Fibonacci’s sequence will define a logarithmic spiral having a growth factor of 1.618 for each quarter turn.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the Robinson orifice plate with an aperture layout that is a Fibonacci’s sequence as taught by Mooney in order to provide a method of controlling noise generated by a fluid flow being adjusted as taught by Mooney at column 13, lines 54-56.

Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 6 and 13, the prior art of record fails to teach or suggest an orifice plate with a plurality of holes arranged in spiral layout and wherein each hole of the plurality of holes has a linear radius having a constant growth factor, together in combination with the elements.  Claims 7 and 14 depend from these claims and are allowable for the same reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited on PTO 892 not made of record above, disclose orifice plate configurations have some but not all of the claimed features.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753